Citation Nr: 1534285	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  13-34 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for erectile dysfunction, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for asthma, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional genitourinary disability as a result of an August 2000 surgery, and if so, whether it should be granted.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to service connection for kidney stones.


REPRESENTATION

Appellant represented by:	James McElfresh, Agent


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April to October 1964 and from May 1968 to December 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2013 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In a December 2014 statement, the Veteran alleged that he had ischemic heart disease as a result of herbicide exposure.  As this claim has not yet been adjudicated by the RO, the Board does not have jurisdiction over it, and it is referred for appropriate action.

In this decision, the Veteran's previously denied claims are being reopened based on the receipt of new and material evidence.  The remaining issues are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.



FINDINGS OF FACT

In unappealed March 2004, December 2008, and October 2010 rating decisions, the RO denied the Veteran's claims for compensation under 38 U.S.C.A. § 1151 for additional genitourinary disability and for service connection for asthma and erectile dysfunction.  New and material evidence has since been received, and relates to unestablished facts necessary to substantiate the claims.


CONCLUSIONS OF LAW

The March 2004, December 2008, and October 2010 decisions are final.  New and material evidence has since been received, and the claims for compensation under 38 U.S.C.A. § 1151 for additional genitourinary disability and for service connection for asthma and erectile dysfunction are reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2014). A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156 (2014).  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The Veteran's claim under 38 U.S.C.A. § 1151 for benefits for additional disability caused by a transurethral resection of the prostate (TURP) surgery conducted at the Long Beach VAMC in August 2000 was previously denied in March 2004, because the evidence did not establish that the treatment was the proximate cause of additional disability.  He did not appeal that decision.  Since then, he has alleged that he was not given adequate notice and that his consent was not informed.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This is new and material, and raises the possibility of substantiating the claim.  His claim is therefore reopened.

His claim to service connect erectile dysfunction (ED) was first denied in October 2008, because the evidence did not show that he had a diagnosis of ED.  In June 2010, he filed a claim to reopen, which was denied in October 2010.  In August 2011, he submitted evidence in support of his claim, which was relevant, and received prior to the end of the appeal period for the October 2010 decision.  
See 38 C.F.R. § 3.156(b) (2014).  He has since been diagnosed with ED, which was considered in the most recent May 2013 decision.  As his June 2010 claim is still pending, resulting in the most recent decision, the last final denial of ED was in December 2008.  As new and material evidence that raises the possibility of substantiating the claim has been received since that time, this claim is also reopened.

His claim to service connect asthma was last denied in an October 2010 rating decision because the evidence did not show that his asthma was aggravated during service.  Since then, he has alleged that he entered service with a history of asthma, but that he was found to have no symptoms at that time.  He also alleges he was seriously ill with a 104 degree temperature while serving in Vietnam, and that after, his asthma symptoms returned.  This evidence is considered credible for purposes of reopening.  Justus, supra.  Finally, in October 2014, he submitted a medical study discussing the relationship between posttraumatic stress disorder (PTSD), for which he is service-connected, and lung function.  All of this evidence is new and material, and raises the possibility of substantiating the claim.  This claim is also reopened.




ORDER

The claims of entitlement to benefits under 38 U.S.C.A. § 1151 for additional genitourinary disability and to service connection for asthma and erectile dysfunction are reopened.


REMAND

The Veteran's remaining claims require additional development.

His personnel records show that he had service with the Army National Guard.  Accordingly, he may have additional periods of active duty (AD) service or active or inactive duty for training (ACDUTRA & INACDUTRA).  On remand, all periods of service must be verified.  It also does not appear that his service treatment records (STRs) are complete, and another search should be made. 

In regard to his claim for benefits under 38 U.S.C.A. § 1151, a medical opinion must be obtained as to whether he has additional disability as a result of the August 2000 TURP, and whether the additional disability was reasonably foreseeable.  

In regard to his claim for service connection for ED, an updated VA examination opinion should be obtained.  The October 2011 VA examiner did not find a relationship between ED and PTSD, however, the Veteran has submitted copies of medical studies regarding PTSD and ED that should be addressed.  Further, he has alleged that his ED is a result of the August 2000 TURP, which should also be addressed.

In regard to his claims for service connection for asthma and COPD, the Veteran has not been provided a VA examination for an opinion on whether these are related to service.  Asthma has been denied as not being aggravated during service, however, his STRs show that he entered active duty service without a diagnosis of asthma.  That is, he was found to have a normal clinical evaluation at the entrance medical examination; however, it was noted that he had asthma as a child.  Because he was found to be in sound condition at entrance to active duty, a denial based on non-aggravation must be supported by clear and unmistakable evidence of a preexisting disability that did not increase in severity beyond the normal progression of the disease during service.  He has alleged having asthma as a child, and that he reported it at his entrance examination, but that he was found normal.  He also alleges that his symptoms returned after coming home from Vietnam.  Finally, he alleges that he was very ill while in Vietnam, with a temperature of 104 degrees, but was not permitted to see a doctor, which may have caused a recurrence of symptoms, or could have caused his COPD.  He has also submitted a medical study discussing the relationship between PTSD and lung function, which should be addressed, especially since he is noted to have increased breathing problems during times of anxiety.

In regard to his claim for service connection for a sleep disorder, the record shows that he is treated for both insomnia and obstructive sleep apnea.  He has not been provided a VA examination for opinions on whether these are related to service, or to any of his other service-connected disabilities.

Finally, in regard to his claim for service connection for kidney stones, the Veteran alleges these are caused or aggravated by the TURP done in August 2000.  A VA medical opinion should be obtained.

Also on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his claimed conditions, and make arrangements to obtain all records not already associated with the claims file.  Updated VA treatment records are to be obtained.  Please ensure that all consent forms related to the Veteran's TURP are included in the claims file.

2.  Verify all of the Veteran's periods of active duty, active duty for training, and inactive duty for training.  

3.  Make an effort to determine whether there are any outstanding STRs.  All efforts are to be memorialized in the file, with appropriate notice and advice to the Veteran in the event that additional records are not obtainable.

4.  After receipt of all records, schedule a VA genitourinary examination.  The examiner should review the claims file prior to the examination, and is asked to conduct a complete examination.  Opinions on the following are requested:

(a)  Does the Veteran now, or at any time during the pendency of this claim (that is, from November 2012 to the present) have a disability of the urinary and/or reproductive organs?  Please list all diagnoses.

(b)  If there is disability, did it manifest as a result of the August 2000 TURP?  Or, if the Veteran had a disability prior to the TURP, did the TURP aggravate that disability (that is, did it cause the existing disability to increase in severity beyond the normal progression of the disease)?

(c)  If the TURP caused additional disability, either directly or via aggravation of an existing disability, provide an opinion on whether it was caused by carelessness, negligence, lack of proper skill, error in judgment, or fault on the part of VA? 

Also provide an opinion as to whether such disability was a reasonably foreseeable result of TURP, that is, would a reasonable health care provider have considered the additional disability to be an ordinary risk of the treatment at issue?

(d)  If the TURP resulted in disability as a result of fault on the part of VA, or an event not reasonably foreseeable, has that disability either caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disability) kidney stones and/or erectile dysfunction?

(e)  Also provide an opinion on whether the Veteran's PTSD has caused or aggravated erectile dysfunction.  The examiner is asked to consider the medical study evidence submitted by the Veteran that shows a higher incidence of erectile dysfunction in war veteran with PTSD. 

A complete rationale citing to evidence in the record and/or accepted medical knowledge is to be provided.

5.  Schedule the Veteran for an appropriate examination for opinions on whether asthma and COPD are as likely as not (50 percent or greater probability) related to service.  The examiner is asked to review the claims file prior to the examination, and to conduct a complete examination with all necessary diagnostic tests.  The examiner should take a detailed history from the Veteran concerning his asthma and COPD, including his contentions as to their relationship to service.

He has alleged having asthma as a child but that he had no symptoms or troubles with it at entrance.  His entrance examination in May 1968 was normal.  He alleges that he was very ill with a temperature of 104 degrees while in Vietnam, but he was prevented from seeking medical attention.  He has alleged his asthma symptoms returned after coming home from Vietnam, which he thinks may have been a result of herbicide exposure.  His private physician opined in May 2012 that COPD could be a result of herbicide exposure, because the Veteran had no history of smoking.  

In regard to asthma, if the examiner finds that he entered service with this diagnosis, then he or she must point to the clear and unmistakable evidence making it undebatable that he was diagnosed with asthma in May 1968.  If it is undebatable that he entered service with asthma, the examiner is then asked whether it is also undebatable that asthma did not increase in severity beyond the normal progression of the disease while in service.  If the examiner finds this undebatable, he or she must point to the clear and unmistakable evidence that demonstrates non-aggravation.  

If this is not possible, the examiner is asked whether it is as likely as not (50 percent or greater probability) that asthma was caused or aggravated by service, or caused or aggravated by any of his other service-connected disabilities.  The Veteran has submitted an article regarding lung function and PTSD that should be considered.  His treatment records show increased breathing problems during times of stress.

In regard to COPD, the examiner is asked to provide an opinion on whether it is as likely as not (50 percent or greater probability) that COPD was caused or aggravated by service, including to exposure to herbicides or by his PTSD or other service-connected disabilities.  The examiner is also asked to comment on the article regarding lung function and PTSD.  His treatment records show increased breathing problems during times of stress.

All opinions are to be supported with explanatory rationale, which cites to evidence in the record and medically accepted knowledge.

6.  Schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran's insomnia and/or obstructive sleep apnea is related to service.  The Veteran is treated for both conditions.  If additional examination or opinion is required due to the differences in these diagnoses, then schedule them as recommended by the examiner.

The Veteran has alleged that his PTSD has caused his insomnia.  The examiner is asked to provide an opinion on whether it is as likely as not that PTSD has caused the Veteran to be diagnosed with insomnia.

All opinions are to be supported with explanatory rationale citing to evidence in the record and medically accepted knowledge.

7.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If an examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

8.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


